     Case 2:21-cv-00470-MCE-JDP Document 9 Filed 06/14/21 Page 1 of 3


1 DANA A. SUNTAG (State Bar No. 125127)
  JOSHUA J. STEVENS (State Bar No. 238105)
2 HERUM\CRABTREE\SUNTAG
3 A California Professional Corporation
  5757 Pacific Avenue, Suite 222
4 Stockton, California 95207
  Telephone: (209) 472-7700
5
  Dsuntag@herumcrabtree.com
6 jstevens@herumcrabtree.com
7 Attorneys for Defendant
  COUNTY OF SAN JOAQUIN
8
9
10                          UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA

12
     COURTNEY AMOS,                       )       Case No.: 2:21-cv-00470-MCE-JDP
13                                        )
                     Plaintiff,           )       STIPULATION AND ORDER TO EXTEND
14                                        )       DEADLINE TO CONDUCT RULE 26(f)
15           vs.                          )       CONFERENCE
                                          )
16   ZACHARY SIMMONS, individually and in )       [No hearing required]
     his official capacity, COUNTY OF SAN )
17   JOAQUIN, and DOES 1-20, inclusive    )
18                                        )
                     Defendants.          )
19                                        )
                                          )
20                                        )
21                                        )
                                          )
22                                        )
                                          )
23                                        )
24
25
26
27
28


                                              1

              STIPULATION AND ORDER TO EXTEND DEADLINE FOR RULE 26(f) CONFERENCE
     Case 2:21-cv-00470-MCE-JDP Document 9 Filed 06/14/21 Page 2 of 3


 1                                         RECITALS
 2          A.     On March 15, 2021, Plaintiff filed this lawsuit.
 3          B.     On March 16, 2021, the Court issued an Initial Pretrial Scheduling Order.
 4 The Order stated, among other things, that within 60 days of service of the complaint on
 5 any party, the parties were required to meet and confer as required by Fed. R. Civ. P. 26(f)
 6 regarding their discovery plan.
 7          C.     On April 8, 2021, Plaintiff served process on Defendant County of San
 8 Joaquin (the “County”).
 9          D.     On April 29, 2021, the County filed a motion to dismiss the only claim
10 against it, the Second Claim.
11       E.       The motion has been fully briefed and the Court has taken it under
12 submission.
13          F.     Counsel for the parties have discussed the deadline for the Rule 26(f)
14
     conference, and believe it would be cost-effective to defer it until there is a ruling on the
15
     motion.
16
                                        STIPULATION
17
            IT IS STIPULATED AND AGREED by the parties, through their counsel of
18
19
20
21
22
23
24
25
26
27
28


                                                   2

                 STIPULATION AND ORDER TO EXTEND DEADLINE FOR RULE 26(f) CONFERENCE
     Case 2:21-cv-00470-MCE-JDP Document 9 Filed 06/14/21 Page 3 of 3


 1 record, that the deadline to conduct the Rule 26(f) conference be extended until 28 days
 2 after the Court issues a ruling on the pending motion to dismiss.
 3 Dated: June 3, 2021                             HERUM CRABTREE SUNTAG
                                                   A California Professional Corporation
 4
 5                                                 By: ___/s/ Dana A. Suntag___________
                                                         DANA A. SUNTAG
 6                                                       Attorneys for Defendant
                                                         COUNTY OF SAN JOAQUIN
 7
 8 Dated: June 3, 2021                             BRACAMONTES & VLASAK, P.C.

 9
                                                 By: /s/ Michael Bracamontes_________
10                                                       MICHAEL R. BRACAMONTES
11                                                       Attorneys for Plaintiff
                                            ORDER
12         IT IS SO ORDERED.
13 Dated: June 14, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               3

               STIPULATION AND ORDER TO EXTEND DEADLINE FOR RULE 26(f) CONFERENCE
